ORDER
This ease came before the court for oral argument December 10, 1993 pursuant to an order that had directed the defendant to appear and show cause why her appeal should not be summarily denied and dismissed.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that cause has not been shown. The trial justice was correct in determining that G.L.1956 (1984 Reenactment) § 34-18.2-3 was not applicable under the circumstances of this case and that the purported formation of an incorporated homeowners association by the defendant, her attorney, and her attorney’s father, was ineffective. The trial justice was also correct in entering a judgment in this trespass and ejectment action in favor of the plaintiffs.
Consequently, the defendant’s appeal is denied and dismissed. The judgment entered in the Superior Court is hereby affirmed.